DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-12, 14, 16, 18, 22-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McGrew et al. (US 2018/0162528).
Re’ Claim 1.    McGrew discloses an aircraft retrieval device 2450 comprising:
a flexible capture member 106 couplable to a lifting device 101 on a first end, the lifting device configured to raise the first end of the flexible capture member to a predetermined height (para 83);
a tensioning device 172, couplable to a second end of the flexible capture
member;
a monopole assembly 2475; and
an upper guiding component 2474 configured to guide the flexible capture member with respect to the monopole assembly (Fig. 24A).

Re’ Claim 8.    McGrew discloses The aircraft retrieval device of claim 1, further including a storage assembly 353 including a monopole mounting assembly (Fig 24A) configured to support the monopole assembly.
Re’ Claim 9.   McGrew discloses The aircraft retrieval device of claim 8, wherein the monopole mounting assembly is configured to fit in the storage assembly 353.
Re’ Claim 10.    McGrew discloses The aircraft retrieval device of claim 1, wherein the monopole assembly includes an upstanding monopole structure that includes a plurality of removably attached mast segments 2475 Fig 24C.
Re’ Claim 11.   McGrew discloses The aircraft retrieval device of claim 10, wherein the plurality of removably attached mast segments 2475 Fig 24C.are configured to fit in a storage assembly 353.
Re’ Claim 12.    McGrew discloses  The aircraft retrieval device of claim 1, wherein the monopole assembly includes an upstanding monopole structure that includes padding configured to protect the upstanding monopole structure and a captured aircraft supported by the monopole assembly (Claim 12 in McGrew).
Re’ Claim 14.    McGrew discloses  The aircraft retrieval device of claim 1, wherein the base of the monopole assembly is supportable by a combination of a storage assembly base and outrigger supports 2476 and 353.
Re’ Claim 16.    McGrew discloses  The aircraft retrieval device of claim 1, wherein the tensioning device is a downhaul winch 172.
Re’ Claim 18.    McGrew discloses  The aircraft retrieval device of claim 1, wherein the tensioning device is regulated such that a static weight of the captured fixed-wing aircraft is held against gravity when the fixed-wing aircraft is supported by the monopole assembly (Fig. 24A).
Re’ Claim 22.    McGrew discloses an aircraft retrieval device 2450 comprising:
a flexible capture member 106 couplable to a lifting device 101 on a first end of the flexible capture member; a tensioning device 172 couplable to a second end of the flexible capture member; a monopole assembly 2475; and a support structure comprising: first and second outrigger supports 2476, and a storage assembly 353, wherein the first and second outrigger supports and the storage assembly form a tripod to support the monopole assembly (Clearly shown in Fig. 24A).
Re’ Claim 23.   McGrew discloses The aircraft retrieval device of claim 22, wherein the monopole assembly is supportable by the storage assembly, and wherein the first and second outrigger supports are configured to attach to the storage assembly and extend radially outward from the monopole assembly (Clearly shown in Fig 24A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 15, 20-21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US 2018/0162528).

Re’ Claim 13.    McGrew does not specifically disclose The aircraft retrieval device of Claim 12, wherein an upper surface of the padding is conical, with a minor diameter above a major diameter, and wherein the minor diameter is matched to an outer diameter of the upstanding monopole structure, and wherein the major diameter is matched to an outside diameter of the padding. It would have been an obvious matter of design choice to make the different portions of the padding of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art and in this caseit would be obvious to use any desired padding to adequately protect the apparatus and aircraft from damage. 

	
	
	Re’ Claim 15, 24.    McGrew teaches wherein the monopole assembly is supported by outrigger supports 2476 but does not specifically disclose The aircraft retrieval device of claim 22, wherein each of the first and second outrigger supports includes multiple sections removably attached together to form the outrigger support. It would have been obvious to one of ordinary skill in the art at the time of the invention to use telescoping support booms and/or detachable sections as telescoping outriggers are well known in the art of mobile antennas, masts, and monopole structures, it would have been obvious to allow for a more compact storage of the system. 

Re’ Claim 20-21.    McGrew does not specifically disclose The aircraft retrieval device of claim 1, wherein the monopole structure is composed of a lightweight material including fiber-reinforced plastic, aluminum or titanium, a non-conductive material including fiberglass reinforced plastic.It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the materials in claims 20-21, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case the materials would be suitable to be strong flexible and would last the desired life of the system. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US 2018/0162528) in view of McGeer et al. (WO 00/75014).
Re’ Claim 3.    McGrew teaches The aircraft retrieval device of claim 1, wherein the monopole assembly includes an upstanding monopole structure but does not directly teach an articulating joint. 
Mcgeer teaches the pole 12 rotating to different orientations. It would be obvious to one of ordinary skill in the art at the time of the invention to use Mcgeer’s teaching of articulation in the invention of McGrew in order to allow for more dampening of the retrieval force as well as adjustment of the angle of the pole to retrieve or avoid different situations. +

Claim 4-5, 6-7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US 2018/0162528) in view of McGeer et al. (WO 00/75014) and further in view of Insitu Inc (WO2018222551).
Re’ Claim 4-5.    Insitu teaches what McGrew does not; The aircraft retrieval device of claim 3, wherein the articulating joint is preloaded to a predetermined value based on a weight of (i) a monopole base structure and footprint, (ii) windage, and (iii) an aircraft to be supported by the monopole structure wherein the articulating joint is preloaded to the predetermined value based on an impact force expected from an aircraft impacting the flexible capture member (Insitu including a rod 122 about a base 110, para 48 last portion).
Re’ Claim 6-7.    McGrew, Mcgeer and insitu do not explicitly teach The aircraft retrieval device of claim 3, wherein the articulating joint includes a steel coil spring. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a spring at the articulation joint (as taught by the combination) since the pole itself acts as a spring and would help to reinforce the natural elasticity of the pole and provide strength. 

Re’ Claim 17.    Insitu teaches what McGrew does not The aircraft retrieval device of claim 1, wherein the tensioning device is regulated to payout when tension exceeds a predetermined upper limit, wherein the predetermined upper limit is based on a risk of capsize (para 59). It would have been obvious to one of ordinary skill in the art at the time of the invention to load the spring as in Insitu in order to provide control over dampening and location of the pole to prevent damage.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US 2018/0162528) in view of Von Flotow et al. (US 2018/0327113).
Re’ Claim 19.    Von teaches what McGrew does not The aircraft retrieval device of claim 1, including a castellated masthead configured with portions that define slots sized to receive the flexible capture member as a weight of the fixed-wing aircraft transfers to the monopole structure, such that one or more of the portions can grip the flexible capture member See Fig. 11H-11I. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Von in the invention of McGrew in order to allow for a more secure connection as shown in Von. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642